
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 33
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Government of Iran’s lack of protection for
		  internationally recognized human rights creates poor conditions for religious
		  freedom in the Islamic Republic of Iran.
	
	
		Whereas the people of Iran have demonstrated a deep and
			 lasting desire for peace, stability, democracy, and pluralism;
		Whereas the Department of State concluded in its March
			 2008 Country Report on Human Rights Practices that Iran's poor human rights
			 record worsened and the Government of Iran continues to commit serious
			 abuses;
		Whereas the Department of State's International Religious
			 Freedom Report 2007 concluded that there was a continued deterioration of the
			 extremely poor status of respect for religious freedom, and every year since
			 1999 the Department has designated Iran a country of particular
			 concern under the International Religious Freedom Act of 1998 for its
			 violations of religious freedom;
		Whereas the United States Commission on International
			 Religious Freedom has found that the Government of Iran engages in systematic,
			 ongoing, and egregious violations of religious freedom, and continues to
			 recommend that Iran be designated a country of particular
			 concern;
		Whereas the Government of Iran carries out summary
			 executions, including of minors, following trials that lack due process;
		Whereas Iranian authorities continue to abuse and torture
			 detainees and prisoners, including carrying out severe punishments such as
			 amputations and floggings;
		Whereas the Government of Iran systematically suppresses
			 the freedoms of expression and press, and severely limits the freedom of
			 assembly of its own citizens;
		Whereas the Government of Iran's monopoly on enforcement
			 of their interpretation of Islam negatively affects the human rights of women
			 in Iran, including their right to the freedoms of movement, association,
			 thought, conscience, and religious, as well as freedom from coercion in matters
			 of religion or belief;
		Whereas ethnic and religious minorities are subject to
			 harsh treatment by Iranian authorities;
		Whereas, since the 1979 Iranian Revolution, significant
			 numbers from religious minority communities fled Iran for fear of
			 persecution;
		Whereas, during the past year, the Government of Iran's
			 poor religious freedom record deteriorated with intensified harassment,
			 detention, arrests, and imprisonment, especially for Baha'is, Sufi Muslims, and
			 Evangelical Christians;
		Whereas Iranian President Mahmoud Ahmadinejad's denials of
			 the Holocaust and statements calling for Israel to be wiped off the
			 map have created a climate of fear among Iran's Jewish community, as
			 official policies promoting anti-Semitism are on the rise and official
			 discrimination against Jews continues to be pervasive;
		Whereas, over the past several years, and particularly
			 since President Ahmadinejad came to power, members of the Baha'i community have
			 been harassed, physically attacked, arrested, and imprisoned, and more than 200
			 Baha'is have been executed since the beginning of the Iranian Revolution in
			 1979;
		Whereas, in May 2008, Iranian authorities arrested 6
			 Baha'i leaders, as well as at least a dozen Christian converts from
			 Islam;
		Whereas the 6 Baha'i leaders, as well as a 7th who was
			 arrested in March 2008, are being held incommunicado, without access to legal
			 counsel;
		Whereas, in November 2007, three Baha'is were sentenced to
			 4 years in prison for allegedly spreading propaganda against the regime, and 51
			 others received suspended sentences for the alleged crime of setting up a
			 program to educate poor Iranian children;
		Whereas Baha'i youth and children in Iran are denied the
			 universal right to education, expelled from educational institutions, and
			 vilified by teachers and professors;
		Whereas Christians, in particular Evangelicals and other
			 Protestants, in Iran continue to be subject to harassment, arrests, close
			 surveillance, and imprisonment, and many converts from Islam to Christianity
			 have fled the country for fear of persecution;
		Whereas Muslim minorities continue to face repression,
			 including Iranian Sunni leaders who have reported widespread abuses and
			 restrictions on their religious practice, such as detentions and torture of
			 Sunni clerics, as well as bans on Sunni teachings in public schools and
			 religious literature, even in predominately Sunni areas;
		Whereas Sufis face growing repression of their communities
			 and religious practices by the Government of Iran, including increased
			 intimidation, harassment, and detention of prominent Sufi leaders by the
			 intelligence and security services in recent years;
		Whereas, in November 2007, clashes in western Iran between
			 security forces and followers of a mystic Sufi order resulted in dozens of
			 injuries and arrests after authorities began bulldozing a Sufi
			 monastery;
		Whereas ethnic Turkmen Sunnis from northeastern Iran,
			 bordering Turkmenistan, report an intense government campaign to convert them
			 to Shi'a Islam;
		Whereas dissidents and political reformers continue to be
			 imprisoned on criminal charges for criticizing the regime;
		Whereas a 2007 Department of State report cites Iran for
			 widespread serious abuses, including unjust executions, politically motivated
			 abductions by security forces, torture, arbitrary arrest and detention, and
			 arrests of women's rights activists;
		Whereas a number of senior Shi'a religious leaders who
			 have opposed various Iranian government policies on political or religious
			 grounds have also been targets of state repression, including house arrest,
			 detention without charge, trial without due process, torture, and other forms
			 of ill treatment;
		Whereas the Iranian Parliament is considering a new law
			 that would impose serious punishments, including the death penalty, on converts
			 from Islam, as although the Government of Iran has applied the death penalty
			 for apostasy in the past, it has not been explicitly codified;
		Whereas, in its current state, the draft penal code is not
			 consistent with the Government of Iran's international obligations and
			 therefore should not enter into force; and
		Whereas Whereas, if this draft penal code is passed, it
			 would seriously endanger the lives of all Baha'is, Muslim dissidents, and
			 converts from Islam: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls for the release of all religious
			 prisoners in Iran and for United States officials, at the highest levels, to
			 vigorously speak out publicly about the deteriorating conditions for freedom of
			 thought, conscience, and religion or belief in Iran, including drawing
			 attention to the need for the international community to hold authorities
			 accountable in specific cases where severe violations have occurred;
			(2)calls on the
			 United Nations Human Rights Council to monitor carefully and demand compliance
			 with the recommendations of the representatives of those special mechanisms
			 that have already visited Iran, particularly those of the United Nations
			 Special Rapporteur on Freedom of Religion or Belief, the Working Group on
			 Arbitrary Detention, and the Special Rapporteur on Freedom of Opinion on
			 Expression;
			(3)encourages the
			 United Nations Human Rights Council to continue to use its procedures to
			 maintain oversight conditions for freedom of religion or belief in Iran,
			 including, as Iran has issued a standing invitation, continued visits and
			 reporting by the Special Rapporteur on Freedom of Religion or Belief, and other
			 relevant special rapporteurs and working groups;
			(4)supports—
				(A)the continued designation of Iran as a
			 country of particular concern under the International Religious
			 Freedom Act of 1998 for its systematic, ongoing, and egregious violations of
			 religious freedom;
				(B)funding budgeted
			 to promote democracy and human rights in Iran that includes support for
			 effective initiatives to advance freedom of religion or belief, as well as ways
			 to promote rule of law programs that specifically seek to protect religious
			 minorities;
				(C)adequate funding
			 for United States public diplomacy entities, such as Voice of America and Radio
			 Farda, and the expansion and development of new programming solely focused on
			 human rights, including the freedom of thought, conscience, and religion or
			 belief, in Iran;
				(D)supports the
			 commission of an independent review of Voice of America Persian and Radio Farda
			 to ensure that the programming reflects the basic tenants of freedom of
			 information, equality, transparency, and journalistic integrity that America
			 espouses;
				(E)a United Nations
			 General Assembly resolution condemning severe violations of human rights,
			 including freedom of religion of belief, in Iran, and calling for officials
			 responsible for such violations to be held accountable; and
				(F)the establishment
			 of a diplomatic envoy to the nation immediately to establish dialogue with the
			 Government of Iran and deepen relationships with the Iranian people; and
				(5)calls on the Government of Iran to—
				(A)immediately release all prisoners who have
			 been detained on account of their religion or belief;
				(B)immediately
			 release all prisoners of conscience who have been detained on account of their
			 political dissidence;
				(C)modify the draft
			 penal code in order to respect the obligations under the international human
			 rights conventions to which the Government of Iran is a party;
				(D)uphold its
			 international commitments by respecting and protecting the human rights of all
			 its citizens; and
				(E)ratify and fully
			 comply with international human rights instruments and cooperated with United
			 Nations human rights mechanisms.
				
